Opinion by Judge SCHROEDER; Concurrence by Judge SNEED
*904ORDER AND AMENDED OPINION
SCHROEDER, Circuit Judge.
ORDER
Appellants have filed a petition for rehearing that pertains to one sentence of the court’s opinion. The sentence reads: “But where a statute criminalizes conduct, the law may not be impermissibly vague in any of its applications.” Forbes v. Napolitano, 236 F.3d 1009, 1011 (9th Cir.2000). The petition for rehearing is GRANTED to the extent that the sentence in question is deleted, and the following substituted: “But where a statute criminalizes conduct, the law may be invalidated on vagueness grounds even if it could conceivably have some valid application.”